             Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION
EVERLIGHT ELECTRONICS CO., LTD.,

                       Plaintiff,                   Case No. 6:21-cv-906

                v.                                  JURY TRIAL DEMANDED

AMAZON.COM, INC., and
AMAZON.COM SERVICES LLC

                       Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT
        AGAINST AMAZON.COM, INC. AND AMAZON.COM SERVICES LLC


       This is an action for patent infringement arising under the Patent Laws of the United States

 of America, 35 U.S.C. § 1 et seq., in which Plaintiff Everlight Electronics Co., Ltd. (“Plaintiff”

 or “Everlight”) makes the following allegations against Defendants Amazon.com, Inc. and

 Amazon.com Services LLC (collectively “Defendants”):

                                       INTRODUCTION

       1.        This complaint arises from Defendants’ unlawful infringement of United States

Patents No. 7,554,126 (the “’126 Patent” or the “Asserted Patent” attached as Exhibit 1) owned

by Everlight.
                                            PARTIES

       2.       Plaintiff Everlight Electronics Co., Ltd. is a foreign corporation organized and

existing under the laws of Taiwan with a principal place of business located at No. 6-8, Zhonghua

Rd., Shulin Dist., New Taipei City 23860, Taiwan. Everlight manufactures LED products and,

through its subsidiaries, has sales offices in the United States and sells, imports, and/or offers

LED products for sale in the United States. Everlight is the sole owner by assignment of all right,


                                                1
               Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 2 of 22




title, and interest in the ’126 Patent.

        3.      On information and belief, Defendant Amazon.com, Inc. (“Amazon”) is a

corporation organized under the laws of the State of Delaware, with its principal place of business

at 410 Terry Avenue North, Seattle, Washington 98109-5210. Amazon may be served with

process at least via its listed registered agent Corporation Service Company, 251 Little Falls

Drive, Wilmington, Delaware 19808.

        4.      On information and belief, Defendant Amazon.com Services LLC (“Amazon

Services”) is a Delaware corporation, with its principal place of business at 410 Terry Avenue

North, Seattle, Washington 98109-5210. Amazon Services may be served with process via its

listed registered agent, Corporation Service Company, 251 Little Falls Dr., Wilmington,

Delaware 19808. Amazon Services is registered to do business in the State of Texas, and it may

also be served with process via its registered agent in Texas, Corporation Service Company dba

CSC-Lawyers Incorporating Service Company at 211 7th Street, Suite 620, Austin, TX 78701-

3218. Amazon Services is a wholly owned subsidiary of Amazon.

                                  JURISDICTION AND VENUE

        5.        This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 271 and 281, et seq.

        6.        This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a).

        7.        This Court has personal jurisdiction over Defendants in this action because

Defendants, directly and/or through subsidiaries or intermediaries, have committed acts within

this District giving rise to this action, and have established minimum contacts with this forum

such that the exercise of jurisdiction over Defendants would not offend traditional notions of fair

play and substantial justice. Defendants, directly and through subsidiaries or intermediaries, have

committed and continue to commit acts of infringement in this District by, among other things,

importing, offering to sell, and selling products that infringe the ’126 patent, as described herein.


                                                 2
             Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 3 of 22




Defendants, directly and/or through subsidiaries or intermediaries, are making, using, selling,

offering for sale, distributing, advertising, promoting, and otherwise commercializing infringing

products in this District. Defendants regularly conduct and solicit business in, engage in other

persistent courses of conduct in, and/or derive substantial revenue from goods and services

provided to the residents of this District and the State of Texas.

       8.      Defendants are subject to jurisdiction pursuant to due process and/or the Texas

Long Arm Statute due to its substantial business in this State and District including at least

Defendants’ infringing activities, regularly doing or soliciting business at their Austin facilities

and engaging in persistent conduct and deriving substantial revenues from goods and services

provided to residents in the State of Texas.

       9.      By working in concert to store, distribute, sell, and deliver their products to Texas

residents, including those of this District, Defendants, directly and/or through subsidiaries or

intermediaries, purposefully place the Accused Products in established distribution channels in

the stream of commerce.

       10.     Further, as described below, Defendants have regular and established places of

business in this District, have a substantial number of employees that are located in or around

Austin and Waco, Texas, and have job postings for positions located within this District on the

Amazon website.

       11.     Defendants, therefore, have purposefully directed their activities at this State and

this District, and should reasonably anticipate being brought in this Court.

       12.     Venue is proper in this District under 28 U.S.C. § 1400(b). Upon information and

belief, Defendants have transacted business in this District and have committed acts of direct

infringement in this District by, among other things, making, using, offering to sell, selling,and

importing products that infringe the ’126 patent. Defendants have regular and established places

of business in the District, including offices at 11501 Alterra Parkway, Austin, Texas, and a

fulfillment center at 2093-2209 Rutland Drive, Austin, Texas 78758. Further, Amazon’s website

lists numerous openings for jobs in this District (e.g, in Austin and Waco, Texas) (See e.g.,


                                                 3
               Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 4 of 22




Austin                             jobs                            listed                           at

https://www.amazon.jobs/en/search?base_query=&loc_query=Austin%2C+TX%2C+United+S

tates&latitude=30.26759&longitude=-

97.74299&loc_group_id=&invalid_location=false&country=USA&city=Austin&region=Texa

s&county=Travis       accessed    August    25,   2021).    (See    e.g.,   Waco    jobs   listed   at

https://www.amazon.jobs/en/search?base_query=&loc_query=Waco%2C+TX%2C+United+St

ates&city=Waco&county=McLennan&region=Texas&country=USA&latitude=31.57182&lon

gitude=-97.14951&radius=24km accessed August 25, 2021).
         13.    Additionally, on information and belief, Defendants are receiving millions of

dollars in tax breaks from McLennan County and the city of Waco for a fulfillment center

currently being built in Waco for the purpose of doing and soliciting business in this District.

(See e.g., https://wacotrib.com/news/local/amazon-gets-9-5m-from-waco-county-intax-breaks-

over-20-years/article_730bc48e-7094-11eb-bcd1-eb93141c16b0.html accessed August 25,

2021). This Waco fulfillment center is anticipated to open in late 2021 and to employ over 1,000

people in this District. (See e.g., https://www.kcentv.com/article/news/local/mclennan-

county/amazon-road-construction-big-things-waco/500-ed205591-83d2-4d4d-a4fe-

9e821a1dea36 accessed August 25, 2021).

                      INFRINGEMENT OF U.S. PATENT NO. 7,554,126

         14.      Everlight realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

         15.      Everlight owns by assignment all right, title, and interest in and to U.S. Patent No.

7,554,126, titled “Semiconductor Light-Emitting Element, Manufacturing Method and Mounting

Method of the same and Light-Emitting Device,” issued on June 30, 2009, naming Kazushi

Higashi and Shinji Ishitani as the inventors. Ex. 1 (’126 Patent) at 1. The ’126 Patent is based on

U.S. Patent Application No. 11/662,547 with a PCT filing date of September 22, 2005. Id. at 1.



                                                  4
             Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 5 of 22




The ’126 Patent claims priority to Japanese Application No. 2004-279049 filed September 27,

2004. Id.

       16.       The ’126 patent discloses a novel structure for and method for the manufacture

and mounting of semiconductor light emitting elements. The inventive concepts disclosed and

claimed in the ’126 patent provide for larger light emitting elements with higher junction yields

while enabling high production efficiency with lower precision requirements.

       17.       Claim 1 recites: A semiconductor light-emitting element comprising: a light-

transmitting element substrate; an n-type semiconductor layer formed on the element substrate so

as to cover the element substrate; a p-type semiconductor layer formed so as to cover an area on

the n-type semiconductor layer from which an area for an n-electrode on the n-type semiconductor

layer is excluded, for emitting light in cooperation with the n-type semiconductor layer; a first n-

electrode that is a thin film formed on the area for the n-electrode of the n-type semiconductor

layer; a first p-electrode that is a thin film formed on the p-type semiconductor layer; a first

insulating layer that is formed so as to insulate the first n-electrode and the first p-electrode from

each other; a second n-electrode formed on the first n-electrode and the first insulating layer as a

thin film having an area larger than a joined face between the n-type semiconductor and the first

n-electrode so that the second n-electrode is electrically connected to the first n-electrode, the

second n-electrode being insulated from the first p-electrode by the first insulating layer; and a

second p-electrode formed as a thin film having an area smaller than a joined face between the n-

type semiconductor layer and the p-type semiconductor layer, the second p-electrode being

electrically connected to the first p-electrode.

       18.       On information and belief, Defendants offer for sale, sell, and/or import certain

light emitting products such as Automotive Headlight LED Bulb Products, Filament LED Bulb




                                                   5
                 Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 6 of 22




Products and UltraViolet-C LED Products (collectively the “Accused Products”), that directly

infringe, literally and/or under the doctrine of equivalents, one or more claims of the ’126 Patent

in this District and elsewhere in Texas and the United States in violation of 35 U.S.C. § 271(a)

and/or 271(g). Examples of the accused infringing Automotive LED Headlight Bulb Products

include         Beamtech    –    9007    LED      Headlight    Bulb     Product    and     ZonCar-

ABHDZ1AH11XGRCWZ02US1 LED Headlight Bulb Product. Examples of the accused

infringing Filament LED Bulb Products include TIANFAN – G95 Spiral Filament LED Bulb

Product, AUPUDA - AU-T185S Filament LED Bulb Product, PHILIPS 551770(A19) Filament

LED Bulb Product, and GE LIGHTING 36488 (CANDLE) Filament LED Bulb Product.

Examples of the accused infringing UltraViolet-C LED Products include Amerfist Portable

Ultraviolet Light Wand LED Product, AIWOIT- AW-UV-01 Portable Ultraviolet Light Wand

LED Product, Angevol - BP52 Portable Ultraviolet Light Wand LED Product, EarthPush - UV-

C Sterilizer Wand LED Product, and Epic -Citytek – UV Light Sanitizer Wand LED Product. All

these Accused Products were available to be sold and delivered, offered for sale, sold, imported

and delivered by Defendants in this District.

          19.       The Accused Products satisfy all claim limitations of one or more claims of the

'126 Patent including, but not limited to, claim 1, as demonstrated below.

          20.       The Accused Automotive LED Headlight Bulb Products include a

semiconductor light-emitting element meeting the claim limitations of the ‘126 patent. For

example, the Beamtech – 9007 LED Headlight Bulb Product is an automotive LED headlight

bulb product containing automotive LEDs. The semiconductor light-emitting elements are

mounted on a circuit board in the automotive LEDs.




                                                  6
Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 7 of 22




                                            Automotive LED Headlight Bulb Products




                                           Automotive LEDs




                                                        Automotive LEDs




                           7
               Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 8 of 22




                                                                         Automotive LEDs


                                                                         semiconductor light-emitting elements

                                                                          circuit board




       21.        The Beamtech – 9007 LED Headlight Bulb Product includes a light-transmitting

element substrate upon which n-type semiconductor layer is formed. In addition, a p-type

semiconductor layer is formed on the n-type semiconductor layer with an area excluded for the

n-electrode.




                                                                            p-type semiconductor layer
                                                                            n-type semiconductor layer
                                                                            light-transmitting element substrate




       22.        The Beamtech – 9007 LED Headlight Bulb Product includes a first n-electrode

 that is a thin film and is formed on the area for the n-electrode of the n-type semiconductor

 layer. The Beamtech – 9007 LED Headlight Bulb Product includes a first p-electrode that is a



                                               8
             Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 9 of 22




 thin film and is formed on the p-type semiconductor layer. The Beamtech – 9007 LED

 Headlight Bulb Product includes a first insulating layer that is formed so as to insulate the first

 n-electrode and the first p-electrode from each other.




                                                                              first insulating layer
                                                                              first n-electrode
                                                                              first p-electrode
                                                                              p-type semiconductor layer
                                                                              n-type semiconductor layer
                                                                              light-transmitting element substrate


       23.       The Beamtech – 9007 LED Headlight Bulb Product includes a second n-

electrode formed as a thin film on the first n-electrode and the first insulating layer. The second

n-electrode has an area larger than a joined face between the n-type semiconductor and the first

n-electrode so that the second n-electrode is electrically connected to the first n-electrode. The

second n-electrode is insulated from the first p-electrode by the first insulating layer.




                                                                    second n-electrode
                                                                    first insulating layer
                                                                    first n-electrode




                                                 9
              Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 10 of 22

                                                        an area of the joined face between the n-type
an area of the second n-electrode          >            semiconductor layer and the first n-electrode




        24.       The Beamtech – 9007 LED Headlight Bulb Product also includes a second p-

 electrode that is formed as a thin film. The second p-electrode has an area smaller than a joined

 face between the n-type semiconductor layer and the p-type semiconductor layer. The second p-

 electrode is electrically connected to the first p-electrode.


                                                                       second p-electrode
                                                                       first p-electrode
                                                                       p-type semiconductor layer
                                                                       n-type semiconductor layer




                                                   10
             Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 11 of 22
                                                      an area of the joined face between the n-
                                                      type semiconductor layer and the p-type
  an area of the second p-electrode           <
                                                      semiconductor layer




       25.      By offering for sale, selling and/or importing into the United States the Accused

Products, like and including the Beamtech – 9007 LED Headlight Bulb Product, Defendants have

injured Everlight and are liable for infringement of the ’126 patent pursuant to 35 U.S.C. §271.

       26.      The Accused Products Filament LED Bulb Products include a semiconductor

light-emitting element meeting the claim limitations of the ‘126 patent. For example, the GE

LIGHTING 36488 (CANDLE) Filament LED Product is a dimmable LED vintage style bulb

product. The semiconductor light-emitting elements are mounted on a circuit board in the

filament.




                                               11
             Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 12 of 22




                                             Filament LED Bulb Products



                                                                                   Filament




                                                                semiconductor light-emitting elements




                                                                          circuit board




       27.       The GE LIGHTING 36488 (CANDLE) Filament LED Product includes a light-

transmitting element substrate upon which n-type semiconductor layer is formed. In addition, a

p-type semiconductor layer is formed on the n-type semiconductor layer with an area excluded

for the n-electrode.




                                              12
            Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 13 of 22




                                                                             light-transmitting element substrate




       n-type semiconductor layer                      p-type semiconductor layer




                                                                        p-type semiconductor layer
                                                                        n-type semiconductor layer
                                                                        light-transmitting element substrate




      28.      The GE LIGHTING 36488 (CANDLE) Filament LED Product includes a first

n-electrode that is a thin film and is formed on the area for the n-electrode of the n-type

semiconductor layer. The GE LIGHTING 36488 (CANDLE) Filament LED Product includes

a first p-electrode that is a thin film and is formed on the p-type semiconductor layer. The GE

LIGHTING 36488 (CANDLE) Filament LED Product includes a first insulating layer that is

formed so as to insulate the first n-electrode and the first p-electrode from each other.



                                               13
               Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 14 of 22




                                                                        first n-electrode
                                                                        first insulating layer




                                                                        p-type semiconductor layer
                                                                        n-type semiconductor layer
                                                                        light-transmitting element substrate




                                                                first insulating layer
                                                                first p-electrode
                                                                p-type semiconductor layer
                                                                n-type semiconductor layer
                                                                light-transmitting element substrate




         29.      The GE LIGHTING 36488 (CANDLE) Filament LED Product includes a

second n-electrode formed as a thin film on the first n-electrode and the first insulating layer.

The second n-electrode has an area larger than a joined face between the n-type semiconductor

and the first n-electrode so that the second n-electrode is electrically connected to the first n-

electrode. The second n-electrode is insulated from the first p-electrode by the first insulating

layer.



                                                14
             Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 15 of 22




                                                                   first insulating layer
                                                                   second n-electrode
                                                                   first n-electrode
                                                                   n-type semiconductor layer
                                                                   light-transmitting element substrate




       30.       The GE LIGHTING 36488 (CANDLE) Filament LED Product also includes a

second p-electrode that is formed as a thin film. The second p-electrode has an area smaller than

a joined face between the n-type semiconductor layer and the p-type semiconductor layer. The

second p-electrode is electrically connected to the first p-electrode.

                                                                     first insulating layer
                                                                     second p-electrode
                                                                     first p-electrode
                                                                     p-type semiconductor layer
                                                                     n-type semiconductor layer
                                                                     light-transmitting element substrate




                                                 15
             Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 16 of 22




       31.        By offering for sale, selling and/or importing into the United States the Accused

Products, like and including the GE LIGHTING 36488 (CANDLE) Filament LED Product,

Defendants have injured Everlight and are liable for infringement of the ’126 patent pursuant to

35 U.S.C. §271.

       32.        The Accused Products UltraViolet-C LED Products include a semiconductor

light-emitting element meeting the claim limitations of the ‘126 patent. For example, the Epic

Citytek - UV Light Sanitizer Wand LED Product, is an UV light sterilizing product containing

UVC LEDs. The semiconductor light-emitting elements are mounted on a circuit board in the

UVC LEDs.




                                                                                             UVC LEDs



                                                                         UltraViolet-C LED Products

                                                                UVC LED

                                                               semiconductor light-emitting elements



                                                              circuit board




                                                 16
             Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 17 of 22




       33.       The Epic Citytek - UV Light Sanitizer Wand LED Product includes a light-

transmitting element substrate upon which n-type semiconductor layer is formed. In addition, a

p-type semiconductor layer is formed on the n-type semiconductor layer with an area excluded

for the n-electrode.

                                                                                                  circuit board



                                                                                      light-transmitting element substrate
                                                                                      p-type semiconductor layer
                                                                                      n-type semiconductor layer




       34.       The Epic Citytek - UV Light Sanitizer Wand LED Product includes a first n-

 electrode that is a thin film and is formed on the area for the n-electrode of the n-type

 semiconductor layer. The Epic Citytek - UV Light Sanitizer Wand LED Product includes a

 first p-electrode that is a thin film and is formed on the p-type semiconductor layer. The Epic

 Citytek - UV Light Sanitizer Wand LED Product includes a first insulating layer that is formed

 so as to insulate the first n-electrode and the first p-electrode from each other.




                                                 17
             Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 18 of 22




                                                                        first insulating layer
                                                                        first n-electrode
                                                                        n-type semiconductor layer
                                                                        light-transmitting element substrate




                                                                 first insulating layer
                                                                 first p-electrode
                                                                 p-type semiconductor layer
                                                                 n-type semiconductor layer




       35.       The Epic Citytek - UV Light Sanitizer Wand LED Product includes a second n-

electrode formed as a thin film on the first n-electrode and the first insulating layer. The second

n-electrode has an area larger than a joined face between the n-type semiconductor and the first

n-electrode so that the second n-electrode is electrically connected to the first n-electrode. The

second n-electrode is insulated from the first p-electrode by the first insulating layer.




                                                 18
             Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 19 of 22




                                                                         second n-electrode
                                                                         first insulating layer
                                                                         first n-electrode
                                                                         n-type semiconductor layer
                                                                         light-transmitting element substrate




                                                        an area of the joined face between the n-type
 an area of the second n-electrode               >      semiconductor layer and the first n-electrode




       36.       The Epic Citytek - UV Light Sanitizer Wand LED Product also includes a

second p-electrode that is formed as a thin film. The second p-electrode has an area smaller than

a joined face between the n-type semiconductor layer and the p-type semiconductor layer. The

second p-electrode is electrically connected to the first p-electrode.




                                                 19
             Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 20 of 22




                                                                              second p-electrode
                                                                              first p-electrode
                                                                              p-type semiconductor layer
                                                                              n-type semiconductor layer
                                                                              light-transmitting element substrate




 an area of the second p-electrode
                                                  >     an area of the joined face between the n-
                                                        type semiconductor layer and the p-type




       37.        By offering for sale, selling and/or importing into the United States the Accused

Products, like and including the Epic Citytek - UV Light Sanitizer Wand LED Product,

Defendants’ have injured Everlight and are liable for infringement of the ’126 patent pursuant to

35 U.S.C. §271.

       38.        As a result of Defendants’ infringement of the ’126 patent, Everlight is entitled

to monetary damages in an amount adequate to compensate for Defendants’ infringement, but in

no event less than a reasonable royalty for the use made of the invention by Defendants, together

with interest and costs as fixed by the Court.




                                                 20
             Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 21 of 22




                                     PRAYER FOR RELIEF

       WHEREFORE, Everlight respectfully requests that this Court enter a judgment against

Defendants:

        a.       determining that Defendants have infringed and continue to infringe, either

 literally and/or under the doctrine of equivalents, the ’126 Patent;

        b.       requiring Defendants to pay Everlight its damages, costs, expenses, and pre-

 judgment and post-judgment interest for Defendants’ infringement of the the ’126 Patent;

        c.       requiring Defendants to provide an accounting and to pay supplemental damages

 to Everlight, including without limitation, pre-judgment and post-judgment interest;

        d.       ordering a permanent injunction prohibiting Defendants from further acts of

 infringement of the ’126 patent;

        e.       finding that this is an exceptional case within the meaning of 35 U.S.C. § 285

 and awarding to Everlight its reasonable attorneys’ fees and costs against Defendants, and

 enhanced damages pursuant to 35 U.S.C. § 284; and

        f.       granting Everlight such other and further relief as the Court may deem

 appropriate and just under the circumstances.

                                 DEMAND FOR JURY TRIAL

        Everlight, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

 jury of any issues so triable by right.




                                                 21
         Case 6:21-cv-00906 Document 1 Filed 08/31/21 Page 22 of 22




Dated: August 31, 2021                   Respectfully submitted,

                                         /s/ William Davis
                                         William Davis
                                         The Davis Firm P.C.
                                         213 North Fredonia, Suite 230
                                         Longview, TX
                                         Tel: (903) 230-9090
                                         Email: bdavis@davisfirm.com

                                         Jeffrey T. Lindgren
                                         (pro hac vice to be filed)
                                         Richard C. Vasquez
                                         (pro hac vice to be filed)
                                         Eric W. Benisek
                                         (pro hac vice to be filed)
                                         Robert S. McArthur
                                         (pro hac vice to be filed)
                                         Vasquez Benisek & Lindgren
                                         LLP
                                         1550 Parkside Drive, Ste 130
                                         Walnut Creek, CA 94596
                                         Tel: (925) 627-4250
                                         Email:
                                         jlindgren@vbllaw.com
                                         Email:
                                         rvasquez@vbllaw.com
                                         Email:
                                         ebenisek@vbllaw.com
                                         Email:
                                         mcarthur@vbllaw.com

                                         Attorneys for Plaintiff Everlight Electronics
                                         Co., Ltd.




                                    22
